Citation Nr: 0419197	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include a seizure disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In the decision, the RO denied the 
issue of entitlement to service connection for residuals of a 
head injury to include a seizure disorder as well as the 
petition to reopen the previously disallowed claim for 
service connection for an acquired psychiatric disorder.  

Further review of the claims folder indicates that, in April 
2002, the RO notified the veteran of the denial of service 
connection for a disability manifested by passing out spells, 
asthma, post-traumatic stress disorder (PTSD), and a right 
leg disability.  In June 2002, the RO received from the 
veteran his notice of disagreement with the denial of these 
claims.  In January 2003, the RO issued a statement of the 
case regarding these issues.  Importantly, however, the 
veteran did not submit a substantive appeal concerning these 
claims.  As such, the April 2002 denial of service connection 
for a disability manifested by passing out spells, asthma, 
PTSD, and a right leg disability is final, and an appeal of 
the denial of these claims is not before the Board for 
appellate review.  


REMAND

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the Board in Washington, D.C. in March 
2004, the veteran testified that he has received treatment 
for his claimed seizure and psychiatric disorders at the VA 
Medical Center (VAMC) in Memphis, Tennessee.  Hearing 
transcript (T.) at 6, 9-10.  The veteran's representative 
asked the Board to obtain copies of records of relevant 
treatment that the veteran received at this medical facility 
in 2003 and 2004.  

The most recent records of treatment received by the veteran 
at the Memphis VAMC which have been obtained and associated 
with the claims folder are dated in September 2003.  Thus, 
the Board concludes that a remand is necessary to accord the 
RO an opportunity to procure, and to associate with the 
veteran's claims folder, copies of records of treatment that 
he has received at this medical facility since September 
2003.  

Also at the March 2004 personal hearing, the veteran 
testified that he has been receiving disability benefits from 
the Social Security Administration (SSA) since 2000 and that 
the award of such compensation was based upon his seizure 
disorder and depression.  T. at 16-17.  A complete and 
thorough review of the claims folder indicates that no 
attempt has been made to obtain copies of the SSA's decision 
or the records used in support of such a grant.  On remand, 
therefore, the RO should attempt to procure, and to associate 
with the claims folder, all such available copies.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of psychiatric and head 
(including seizure) treatment that the 
veteran has received at the VAMC in 
Memphis, Tennessee since September 2003.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

2.  In addition, the RO should procure 
copies of the full decision awarding the 
veteran SSA disability benefits, as well 
as the evidence used in support of the 
grant.  All available documents should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for residuals of a 
head injury to include a seizure disorder 
as well as the issue of whether new and 
material evidence has been received 
sufficient to reopen a previously denied 
claim for service connection for an 
acquired psychiatric disorder.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


